Miller, J.
On November 9, 1942, the date of the petitioner’s application for retirement, he was not in the city service (see Matter of Welling v. Marsh, 179 Misc. 1033, decided simultaneously herewith, in a proceeding to which petitioner became a party by stipulation). Petitioner had resigned on September 3, 1942, and had not been validly reappointed until December 14, 1942. It follows that petitioner’s application for a retirement allowance must be denied. Section B3-36.0 of the Administrative Code of the City of New York, upon which petitioner relies, requires that the application for the retirement allowance be made by a “ member in city service. ” Motion denied.